       Case 1:20-cv-00301-DAD-SKO Document 21 Filed 03/25/21 Page 1 of 3


     Todd P. Emanuel (SBN 169301)
1    Emanuel Law Group
     411 Borel Avenue, Suite 425
2    San Mateo, California 94402
     Telephone: (650) 369-8900
3    Facsimile: (650) 369-8999
4
5    Michael A. Farbstein (107030)
     Farbstein & Blackman, A Professional Corporation
6    411 Borel Avenue, Suite 425
     San Mateo, California 94402
7    Telephone: (650) 554-6200
     Facsimile: (650) 554-6240
8
9    Attorneys for LISA NOVAK and PATRICK NOVAK
10
                                     UNITED STATES DISTRICT COURT
11
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13   LISA NOVAK and PATRICK NOVAK, as the                       Case No.: 1:20-cv-00301-DAD-SKO
     heirs and representatives of the decedent, Michael
14   Robert Novak,
15                                                              STIPULATION AND ORDER
                    Plaintiffs,                                 ALLOWING PLAINTIFFS TO FILE
16          v.                                                  FIRST AMENDED COMPLAINT
                                                                FOR DAMAGES
17   CITY OF MADERA, a municipal entity of the
18   State of California, KAYLA CLARK, DORIAN                   (Doc. 20)
     LASSO, ROBERT MAHONEY, and ANTHONY
19   MARTINEZ, and DOES 1 through 10, inclusive,
20                          Defendants.
21
22
                                                  STIPULATION
23          Pursuant to Federal Rule of Civil Procedure 15(a)(2), plaintiffs Lisa Novak and Patrick Novak
24   (“Plaintiffs”) and defendants Madera, Kayla Clark, Dorian Lasso, Robert Mahoney, and Anthony
25   Martinez (“Defendants”) stipulate as follows:
26          1. Plaintiffs filed their complaint against Defendants on February 25, 2020 alleging a total of
27   five federal and state claims as wrongful death claimants.
28          2. Plaintiffs seek to amend their complaint to substitute survival claims for their federal
     Stipulation and Order Allowing Plaintiffs to File First Amended Complaint

                                                          -1-
          Case 1:20-cv-00301-DAD-SKO Document 21 Filed 03/25/21 Page 2 of 3



1    wrongful death claims and to add pendant state law survival claims in their capacities as successors in
2    interest to their deceased brother Michael Robert Novak’s claims. Plaintiffs have good cause for the
3    amendment because, since their complaint was filed, the Ninth Circuit issued a decision that suggests
4    siblings cannot maintain their own 42 U.S.C. § 1983 claims as wrongful death claimants. J.P. v. Cty
5    of Alameda (J.P.), 803 Fed. App’x 106, 109 (9th Cir. 2020). The Ninth Circuit’s decision in J.P.
6    appears to call into question Plaintiffs’ 42 U.S.C. § 1983 claims as filed. Plaintiffs seek to amend their
7    complaint to proceed as their deceased brother Michael’s successors in interest to bring 42 U.S.C. §
8    1983 survival claims for federal constitutional violations, as well as pendant state law survival claims.
9            3. A copy of the proposed First Amended Complaint is attached as Exhibit A. A copy of
10   Plaintiffs’ Successor in Interest Declaration pursuant to California Code of Civil Procedure § 377.32 is
11   attached as Exhibit B.
12           4. Good cause for the amendment exists given the legal theories on which Plaintiffs may
13   proceed, and given that Defendants will suffer no prejudice because the named parties and factual
14   allegations of the First Amended Complaint remain the same and the facts to be ascertained in
15   discovery are largely the same; it is the legal theories that will be altered and supplemented by the
16   amendment. Moreover, to date, no formal written discovery and no depositions have yet taken place.
17   This amendment also is not the product of undue delay, proposed in bad faith, or futile.
18           5. Filing and service on all parties of the First Amended Complaint for Damages and the
19   Successor in Interest Declaration should be deemed complete as of the date the Court’s signed order is
20   transmitted via the CM/ECF system. Defendants’ responsive pleadings should be due thirty (30) days
21   after the First Amended Complaint is deemed filed and served.
22           It is so stipulated.
23
24   Dated: March 18, 2020                             EMANUEL LAW GROUP
25                                                By: /s/ Todd P. Emanuel
                                                           Todd P. Emanuel
26                                                         Attorney for Plaintiffs
                                                           LISA NOVAK and PATRICK NOVAK
27
28   //

     Stipulation and Order Allowing Plaintiffs to File First Amended Complaint

                                                          -2-
       Case 1:20-cv-00301-DAD-SKO Document 21 Filed 03/25/21 Page 3 of 3



1    Dated: March 18, 2020                            ALLEN, GLAESSNER, HAZELWOOD & WERTH
2
                                                    By: /s/ Patrick Moriarty (authorized on 3/18/21)
3                                                            Patrick Moriarty
                                                             Attorney for Defendants
4                                                    MADERA, KAYLA CLARK, DORIAN LASSO,
                                                     ROBERT MAHONEY, and ANTHONY MARTINEZ
5
6
7
                                                         ORDER
8
               Although the Court approves the parties’ stipulation as it relates to the filing of Plaintiffs’ First
9
     Amended Complaint (Doc. 20), for purposes of docket management, the operative pleadings must be
10
     filed on the docket separately. Thus, Plaintiffs must file their First Amended Complaint – the Court
11
     will not deem it filed.
12
               IT IS HEREBY ORDERED that Plaintiffs Lisa Novak and Patrick Novak are granted leave to
13
     file their First Amended Complaint for Damages, a copy of which is attached to the stipulation as
14
     Exhibit A, and their Successors in Interest Declaration, a copy of which is attached to the stipulation as
15
     Exhibit B;
16
               IT IS FURTHER ORDERED that, within two (2) days from the date of this order, Plaintiffs
17   shall file the First Amended Complaint for Damages and the Successor in Interest Declaration; and
18             IT IS FURTHER ORDERED that all Defendants’ responsive pleadings are due thirty (30) days
19   after the First Amended Complaint for Damages and the Successor in Interest Declaration are filed and
20   served.
21
22   IT IS SO ORDERED.

23
     Dated:      March 24, 2021                                       /s/   Sheila K. Oberto               .
24                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     Stipulation and Order Allowing Plaintiffs to File First Amended Complaint

                                                            -3-
